Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 April 2021 has been considered by the examiner.

The text of the Notice of Allowance previously mailed 14 January 2021 appears below.

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of Claims 15-20 directed to an invention non-elected without traverse (see Response filed 26 May 2020).  Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Cancel Claims 15-20
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Vietnam on 21 February 2017. For applicant’s convenience and in the interest of completing the record, a copy of the priority document was obtained by the Examiner via WIPO and is provided herewith.

Claim Interpretation
Increase of the density of the thermoplastic powder accomplished via the step of compressing the powder and footwear component on which it resides is understood to confer reinforcement of the footwear component as claimed.
Response to Arguments
	Applicant’s arguments filed 25 September 2020 have been fully considered in view of the claims as amended and are found persuasive.  The rejections previously set forth under 35 U.S.C. §§ 112, 102, and 103 are overcome by the claims as amended.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is deemed to be Darland; however the reference does not teach or suggest compression of thermoplastic powder and footwear component on which it resides such that the density of the thermoplastic powder is increased, thus reinforcing the component, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715